Citation Nr: 0902604	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been received to reopen 
the  previously denied claim of service connection for 
enuresis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from January 9, 1975, to 
January 30, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the RO.  

The veteran testified at a hearing conducted by a Hearing 
Officer at the RO in March 2006.  A transcript of this 
hearing is of record.  

Although the RO essentially re-adjudicated and denied service 
connection for enuresis in July 2006 (see Supplemental 
Statement of the case (SSOC)) on the merits, the submission 
of new and material evidence to reopen a previously denied 
claim is a jurisdictional prerequisite to further 
consideration by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The veteran is shown to have submitted a timely Notice of 
Disagreement as to the matter involving nonservice-connected 
pension addressed by the RO in November 2005.  In December 
2005, a Statement of the Case (SOC) was issued.  

However, the veteran, following his submission of his 
December 2005 Substantive Appeal, specifically withdrew this 
matter from appellate consideration in July 2006.  




FINDINGS OF FACT

1.  The veteran's application to reopen his previously denied 
claim of service connection for enuresis was denied in a 
March 2004 rating decision; the RO provided notice of this 
action in March 2004, but a timely appeal was not perfected.  

2.  The evidence added to the record since the March 2004 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for enuresis 
or otherwise raise a reasonable possibility of substantiating 
such claim.  


CONCLUSION OF LAW

Since the final March 2004 rating decision, new and material 
evidence has not been presented to reopen the claim of 
service connection for enuresis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  VCAA and the implementing regulations apply 
in the instant case.  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
letter dated in October 2005 satisfied these criteria.  The 
claim was readjudicated in a December 2005 SOC.  As part of 
March 2006 correspondence, the veteran was notified how 
disability ratings and effective dates were assigned.  

Hence, the content of the notice provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.  

However, there is no indicated defect in this case.  In the 
October 2005 VCAA letter and as part of the December 2005 
SOC, the veteran was advised of both the type of evidence 
needed to reopen his claim of service connection for enuresis 
and what was necessary to establish entitlement to the 
claimed benefit.  

In this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the veteran of the 
bases for the prior denial of his claim.  Also, the veteran 
has essentially known since the March 2004 rating decision 
that the crux of his case depended on his showing that his 
claimed enuresis was aggravated beyond normal progression by 
military service.  Accordingly, further development is not 
indicated.  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran  has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.  

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appealed matter.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  

While VA failed to follow that sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement must be viewed as being harmless.  O 
f course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  The claim was thereafter readjudicated.  Therefore, 
the actions taken by VA have cured any defect in the timing 
of notice.  


Factual Background

The service treatment record includes a December 1974 Report 
of Medical History completed in the course of the veteran's 
enlistment examination on which the veteran reported a 
history of bed wetting since the age of 12.  The examiner 
noted enuresis in the "Physician's summary" section of the 
report and added "[n]o complaints."  After serving less 
than one month, the veteran, based on his wetting the bed and 
frequent urination during the day, accepted an honorable 
discharge from service due to his enuresis.  

Few of the postservice VA outpatient treatment records, dated 
between 2003 and 2006, pertain to the veteran's claimed 
disorder.  These include VA January 2004 "GU" 
(genitourinary) consultation, during which the veteran 
reported experiencing urgency and enuresis for many years.  
He related a history of wetting his bed until the age of 15 
with recurring manifestations after he entered service.  
Ditropan was to be prescribed.  

The report of a more recent VA examination conducted in 
October 2005 shows that the veteran complained of having 
overactive bladder problems, controlled by medication.  

The veteran most recently testified that, before his 
enlistment, he had no problems with enuresis and that his bed 
wetting problems first started during boot camp.  See pages 
four and five of hearing transcript (transcript).  The 
veteran added that, while his enuresis had not stopped 
following his service discharge, it was helped by the 
medications.  See pages 9 and 10 of transcript.  

A March 2006 VA emergency room/urgent visit progress note 
shows that the veteran was treated for complaints of frequent 
urination since "1975."  An April 2006 VA GU clinic 
progress note shows that the veteran reported having 
considerable improvement with nocturia, reduced to two.  


Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board notes that congenital or developmental 
abnormalities are not "diseases or injuries within the 
meaning of applicable legislation" and, hence, cannot 
constitute disability for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

Service connection for enuresis was denied by a rating 
decision in March 2004 on the basis that the new and material 
evidence had not been presented to reopen the claim.  That 
decision was not perfected on appeal and is final.  38 
U.S.C.A. § 7105.  The claim may not be reopened unless new 
and material evidence is received.  38 U.S.C.A. § 5108.  

For the evidence to be new and material in this case, it must 
show that the veteran's enuresis, that was previously 
determined by the medical evidence to have been present prior 
to service, was aggravated beyond normal progression by his 
brief period of active service.  

The evidence received since the March 2004 RO decision, on 
review by the Board, does not relate to a previously 
unestablished fact that would tend to substantiate the 
veteran's claim.  

Significantly, the material associated with the claims folder 
since March 2004 includes no medical evidence whatsoever to 
support any current assertion of in-service incurrence or 
aggravation of the claimed enuresis.  

Regarding these assertions, the veteran is a layperson, and 
his statements alone cannot constitute medical evidence, as 
opinions regarding diagnosis or nexus require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's recent statements, including the his March 2006 
hearing testimony, as lay evidence, are found, in large part, 
to be basically repetitive of information and assertions 
previously addressed by the RO about manifestations that were 
exhibited in and necessitated his accepting an honorable 
discharge from service due to enuresis.  

These current assertions, by themselves, cannot constitute 
competent evidence that tends to substantiate his claim of 
service connection on the basis of incurrence or aggravation.  
Without assessing the credibility of the new statements, the 
Board finds the veteran's testimony in its scope to be of no 
probative weight for the purpose of reopening the claim.  

Accordingly, new and material evidence has not been received 
to reopen the veteran's claim of service connection for 
enuresis.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for enuresis, the appeal to 
this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


